Citation Nr: 1705902	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  09-00 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The appellant had active duty training (ADT) from May to August 1974, and subsequent service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the VA Regional Office (RO) Montgomery, Alabama.  

In June 2015, the appellant testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.  

The case was remanded in September 2015.  As discussed below, another remand is necessary.

The Board observes that during this appeal, the appellant was previously represented by a different Veterans Service Organization (VSO) than the one listed on the first page.  However, as the most VA 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," received in July 2015 is in favor of the VSO on the first page, the Board considers them to be the appellant's current representative.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was remanded, in part, to obtain additional service treatment records (STRs) and afford the appellant a VA examination.  She was provided an examination in March 2016; however, in April 2016, STRs that include what appears to be an enlistment examination, which were not previously of record, were obtained.  While the additional STRs are photocopies, which are of poor quality, one of the examination reports appears to read "Enlistment" and the appellant's puretone thresholds are legible. 
Therefore, the Board concludes that a remand for an addendum opinion that takes into account the additional STRs received is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the appellant has recently received.  The Board is particularly interested in records of such treatment that the appellant may have received from the Birmingham VA Medical Center and from any other providers identified by the appellant.  If any such records identified by the appellant are not available, she should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the March 2016 VA audio examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of any diagnosed bilateral hearing loss and tinnitus.  The appellant's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record (including newly received service treatment records) and offer an opinion as to whether it is at least as likely as not (i.e., probability of approximately 50 percent) that any diagnosed bilateral hearing loss and tinnitus had their onset in service or are related to the appellant's military service.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Ensure that the opinion report complies with this remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the appellant's claims.  If any benefit remains denied, the appellant and her representative must be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




